          Case 3:18-cr-00119-SI       Document 77       Filed 08/13/20    Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 UNITED STATES OF AMERICA,                          Case No. 3:18-cr-119-SI

        v.                                          ORDER

 FREDRIC RUSSELL DEAN,

                Defendant.


Michael H. Simon, District Judge.

       Defendant Fredric R. Dean, age 41, was convicted of possession of an unregistered

firearm. For that crime, he currently is serving a sentence of 51 months imprisonment at the

Federal Correctional Institution at Sheridan, Oregon (“FCI Sheridan”). Mr. Dean has a scheduled

release date of August 21, 2023. On June 10, 2020, the Court denied Mr. Dean’s Motion to

Reduce Sentence. ECF 67. On July 2, 2020, Mr. Dean filed his Second Motion to Reduce

Sentence. ECF 68.

       When the Court denied Mr. Dean’s original motion to reduce sentence, FCI Sheridan had

no confirmed cases of COVID-19. ECF 67 at 10. As of August 13, 2020, the Bureau of Prisons

(“BOP”) reports that FCI Sheridan currently has two inmates testing positive for COVID-19. See

https://www.bop.gov/coronavirus/ (lasted visited August 13, 2020). Considering all relevant




PAGE 1 – ORDER
          Case 3:18-cr-00119-SI         Document 77       Filed 08/13/20     Page 2 of 2




factors, this change is insufficient to justify the extraordinary relief that Mr. Dean seeks. The

Court DENIES Defendant’s Second Motion to Reduce Sentence (ECF 68).

       IT IS SO ORDERED.

       DATED this 13th day of August, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
